Citation Nr: 1602166	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.

5.  Entitlement to an initial compensable rating for tension headaches related to the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to February 2006.

This matter comes before the Board of Veterans Appeals (the Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the appeal was remanded by the Board in December 2014 to afford the Veteran a hearing, and such hearing was scheduled for December 2015, the Veteran did not appear for the hearing.  The Veteran has not requested that the hearing be rescheduled.  Also on remand, the Veteran did not confirm that she wished to revoke her representative.  Thus, her representative remains the Texas Veterans Commission. 

In light of the Veteran's contentions that her headaches warrant a higher rating on their own, and in order to provide a clear analysis, the Board has separated the claim for an increased rating for tension headaches from the claim for increased rating for a cervical spine disability.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's asthma had its onset in service.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's hemorrhoids had its onset in service.

3.  The Veteran's cervical spine disability has been manifested by forward flexion, at the most severe, to 37 degrees, with a combined range of motion greater than 170 degrees, with no evidence of muscle spasm, guarding, or localized tenderness.  There have been no incapacitating episodes nor is there competent medical evidence of an associated neurological impairment. 

4.  The Veteran's tension headaches have been manifested by daily pain, but without characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  Asthma was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Hemorrhoids were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 

4.  Throughout the pendency of the appeal, the criteria for a compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims for increased ratings arise the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims.  Given the favorable disposition of the claims of service connection, no discussion of VA's duties is necessary in connection with those claims. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In that regard, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Additionally, the Veteran was afforded VA examinations in January 2010 and December 2012 addressing the claims on appeal.  The evidence does not suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims.  Specifically, the Veteran has not provided evidence of a worsening of her cervical spine disability or headaches.  Finally, there has been substantial compliance with the previous remand, as is explained in the introductory paragraph.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In this case, the Board finds that service connection is warranted for asthma and hemorrhoids.

With regard to the claim for service connection for asthma, the Veteran contends that she began to suffer from asthma while in service.  While the service treatment records do not demonstrate a diagnosis of asthma, they do show that the Veteran suffered from allergies and sinusitis on numerous occasions in the 1980s and 1990s.  Then, in October 2004, the Veteran reported shortness of breath while exercising and chest pain at rest.  It was noted that she had a history of allergies that was worse in the summer.  On February 2006 retirement examination, she reported that she had used an inhaler during allergy season due to coughing and a scratchy throat.  Post-service private treatment records reflect that in July 2007, the Veteran had symptoms of burning eyes, congested nose, runny nose, sneezing, and itchy throat for two months.  She reported that evacuating from Hurricane Katrina in 2005, prior to service separation, had exacerbated her symptoms.  She also had symptoms of coughing and wheezing.  The initial diagnosis was "probably" reactive airway disease or asthma, as well as rhinitis.  An October 2009 follow-up record shows that the Veteran suffered from allergic rhinitis as well as asthma/exercise-induced asthma.  Then, on January 2010 VA examination, the Veteran reported that she had been prescribed an asthma anaphylaxis during the 2005 hurricane evacuation.  She reported instances in service when she would experience shortness of breath when running.  The diagnosis was mild asthma, onset in Germany.  

In light of the above evidence, the Board finds that service connection for asthma is warranted.  The evidence demonstrates that the Veteran was prescribed asthmatic inhalers during service and was treated for asthma a little over one year following separation from service.  The Veteran has provided credible, consistent statements that her asthmatic symptoms began in service, and the service records document those symptoms, to include shortness of breath on exercise.  Given the medical evidence, continuity of symptoms, and credible and competent lay testimony, the Board finds that the weight of evidence is in the Veteran's favor, and thus service connection for asthma is warranted.  38 C.F.R. § 3.303(d).  

With regard to the Veteran's claim for service connection for hemorrhoids, a service treatment record dated in August 1999 showed a diagnosis of internal hemorrhoids found on flexible sigmoidoscopy.  The records are otherwise negative for complaints or treatment for hemorrhoids, but do demonstrate ongoing treatment for upper gastroesophageal conditions.  The Veteran contends that she treated her hemorrhoids with topical medications in service and has done so since service.  The post-service VA treatment records document a history of hemorrhoids.  The Veteran contends that she still suffers from hemorrhoids, but does not wish to be evaluated by a male physician for the condition and thus has not sought treatment.  Given the medical evidence of hemorrhoids in service, continuity of symptoms since service as evidenced by the Veteran's consistent, credible lay testimony, and a post-service diagnosis of hemorrhoids provided in close proximity to service separation, the Board resolves the benefit of the doubt in favor of the Veteran, and finds that service connection for hemorrhoids is warranted.  38 C.F.R. § 3.303(d).  

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In the rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for "cervical strain with tension headaches."  The initial rating was based on the range of motion of the cervical spine only, without consideration of the headaches.  Given the Veteran's assertions and the evidence of record, the Board has considered the evaluation of the headaches as separate from the cervical spine.
   
The Veteran's cervical spine disability (cervical strain) has been rated as 10 percent disabling under Diagnostic Codes 5237, and such code is rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, a December 2009 private treatment record shows forward flexion of the cervical spine to 37 degrees, extension to 43 degrees, left lateral flexion to 35 degrees, right lateral flexion to 36 degrees, left rotation to 53 degrees, and right rotation to 67 degrees.  The Veteran reported right arm numbness and tingling.  

On January 2010 VA examination, range of motion testing showed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  There was painful motion on repetition that began at 45 degrees on flexion.  There wasn't any additional limitation on repetitive movement.  There was no indication of spinal abnormality or neurological manifestations in the upper extremities.

On December 2012 VA examination, the Veteran reported constant aching pain over her neck and upper back and right trapezius muscle.  Range of motion testing showed forward flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 65 and 75 degrees, respectively.  There was no additional loss on repetitive motion.  There was no evidence of muscle spasm or guarding.  There was no evidence of radiculopathy.  The examiner specifically noted there was no functional impact; no effect on the Veteran's ability to work.  

In this case, based upon a review of the range of motion testing of record, even when taking into consideration functional loss, the Board finds that the criteria for a higher 20 percent rating for the Veteran's cervical spine disability has not been met.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  However, incapacitating episodes as defined by VA regulation have not been shown in this case.

The Board notes that in 2009, the Veteran reported tingling in the right upper extremity.  However, subsequent VA examinations conducted in 2010 and 2012 are negative for any neurological symptoms secondary to the Veteran's service-connected cervical spine disability.  The Board notes that the Veteran is already in receipt of service connection for carpal tunnel syndrome of the right upper extremity with loss of sensation of the radial nerve.  The medical evidence does not demonstrate abnormality to any other nerve of the upper extremities.

Although the Veteran reports pain in her right shoulder muscle, the medical evidence does not demonstrate muscle loss or abnormality that would warrant a separate compensable rating under the criteria for muscle injuries as found at 38 C.F.R. § 4.73.  Moreover, the pain that the Veteran experiences upon movement of the cervical spine is contemplated by the 10 percent rating for pain range of motion.  See 38 C.F.R. § 4.59.

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the cervical spine on flare-ups results in forward flexion of the spine to less than 30 degrees or a combined range of motion of less than 170 degrees.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.

Headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  A noncompensable rating is for assignment when there are less frequent attacks than that which would warrant a 10 percent rating.  The rating criteria do not define "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).

Turning to the evidence of record, on January 2010 VA examination, the Veteran reported daily headaches and would take Excedrin.  On December 2012 VA examination, the Veteran reported having headaches about twice per week that could last from a few hours to one day.  The pain was pulsating, with nausea and sensitivity to light.  The headaches were not indicative of characteristic prostrating attacks.  The examiner commented that there was no functional impact as a result of the Veteran's headaches; they did not affect her ability to work.  Private treatment records show a finding of headaches, with migraine qualities.  

The applicable rating criteria link ratings for migraine headaches to the following elements: severity, frequency, and duration.  It is not merely sufficient to demonstrate the existence of a particular frequency of headaches to obtain a higher rating; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of frequent headaches, the preponderance of the evidence is against finding that they were prostrating.  As noted above, "prostrating" is clinically defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  In nonmedical terms, prostrating is defined as lying flat or at full length, to reduce to physical weakness or exhaustion, or to reduce to helplessness. 

Based on the foregoing, the Board finds that the evidence of record, as a whole, is against a finding that the Veteran had prostrating headaches.  In sum, the headaches were described as non-prostrating by a clinician who evaluated the Veteran in 2012.  The evidence does not support a finding that, even without medication, her headaches would have been  prostrating.  Thus, the criteria for a compensable rating for headaches have not been met.  

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b)(1).

The rating criteria for migraines reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency.  The Veteran's lack of motion of the spine, pain of the spine, any spasm or weakness, or functional loss, is contemplated by the rating code.  A migraine is a headache which may have associated symptoms such as irritability, nausea, vomiting, photophobia, and an aura.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not contended that her cervical spine disability or headaches prevent employment.  The issue is not otherwise raised by the evidence of record.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Service connection for asthma is granted.

Service connection for hemorrhoids is granted.

A rating in excess of 10 percent for a cervical spine disability is denied.

A compensable rating for tension headaches is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


